DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I, claims 1-11 in the reply filed on August 4, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 4, 2022.

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 12-20 are withdrawn resulting in claims 1-11 pending for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 22, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “and minimizes an occurrence of physical strain and stress caused by bending the fabric layer” in lines 3-4. The limitation is indefinite because it is unclear what the scope of “minimize” is, i.e., how much reduction in strain and stress is considered “minimized” and what the starting point is for “minimization” (e.g., minimization for a value of 100 could be 20, whereas minimization for a value of 10 could be 1; the scope may vary depending on the starting point). It is also unclear how the minimization occurs, e.g., is the material elastic such that it does not provide resistance when bending the fabric, or does the material prevent bending entirely.
Claims 2-11 are also rejected based on their dependency from claim 1, rejected above.

Claim 6 recites the limitation “a surface roughness of several nanometers (nm) or less” in line 2. The limitation is indefinite because the scope of “several” nanometers is unclear. For example it is unclear whether values of 10, 50, 100, 200, etc. nanometers are considered “several” or would be outside the claimed range. As such the scope of the range is unclear. The instant specification does not appear to provide numerical values for the roughness.
Claim 6 recites the limitation “an interface property suitable for forming a thin film” in lines 2-3. The limitation is indefinite because it is unclear whether it requires the flattening layer to form a thin film, or whether the surface of the flattening layer is suitable for forming a separate thin film on. It is further unclear whether a thin film it claimed, or whether it is part of a functional limitation, and what the scope of “suitable” is.
Claim 11 recites the limitation “multiple openings corresponding to a fabric-like pattern” in line 2. The limitation is indefinite because the scope of “fabric-like” pattern is unclear. The main fabrics are woven fabrics, nonwoven fabrics, and knit fabrics. It is unclear how far the pattern can deviate from these structures and still be considered fabric-“like”. According to paragraph [0087] of the instant specification FIG. 5a shows a fabric like pattern, however this pattern does not appear to imitate any of a woven, nonwoven, or knit fabric.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (KR 10-1426885)1,2.
With respect to claim 1, Park teaches a flexible fabric substrate with improved smoothness, thermal stability and dimensional stability of the fabric substrate (paragraph [0001]). The invention comprises a fabric substrate, a pressure-sensitive adhesive layer (stress buffer layer) coated in the fabric substrate, a film laminated on the pressure-sensitive adhesive layer, and a planarization layer (flattening layer) laminated on the film (paragraph [0009] (page 3, lines 100-103)). The planarization film (flattening layer) is to optimize the smoothness of the fabric substrate (paragraph [0049]). The fabric substrate can be applied as a substrate of flexible lighting such as organic electroluminescence, quantum dot electroluminescence, liquid crystal, flexible display such as electrophoteric layer, and LED (paragraph [0009] (page 5, lines 179-182)).
As discussed in the 112(b) rejection of claim 1 above, the limitation “minimizes an occurrence of physical strain and stress caused by bending the fabric layer is unclear. Park teaches that stiffness or spindle degree is a characteristic related to the flexibility of the textile fabric, and when the flexible display substrate has the same stiffness or spindle strength as the textile fabric, a high level of flexibility can be realized (paragraph [0005]). Park further teaches that a flexible display refers to a display that can be bent or rolled without damage (paragraph [0002]), and that the flexible fabric substrates are used in flexible displays (paragraph [0040]). Since Park recognizes the necessity of flexibility when bending the fabric substrate, and that the flexible display substrate should have the same stiffness or spindle strength as the base fabric, it is reasonable to presume that the pressure-sensitive adhesive layer (stress buffer layer) of Park performs in the manner claimed.

With respect to claim 4, Park teaches all the limitations of claim 1 above. Park further teaches the pressure-sensitive adhesive layer (stress buffer layer) has a thickness of 1 to 5 microns in consideration of adhesive strength and the entire thickness of the substrate (paragraph [0045]).

With respect to claim 6, Park teaches all the limitations of claim 1 above. Park further teaches the planarization film (flattening layer) has a smoothness of 5 to 300 nm, preferably 10 to 200 nm, more preferably 10 to 100 nm (paragraphs [0056]-[0057]).
As discussed in the 112(b) rejection of claim 6 above, the recitation of a roughness of “several” nanometers is unclear. Since Park teaches a low roughness which the purpose of providing a smooth surface, the roughness of Park is being interpreted as meeting the claimed “several”.
The planarization film (flattening layer) having an interface property suitable for forming a thin film defines the planarization film (flattening layer) by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim 6. See MPEP 2173.05(g). Park teaches the claimed structure as stated in the above rejection, particularly the claimed surface roughness, and therefore would be capable of performing in the manner claimed.

With respect to claim 8,  Park teaches all the limitations of claim 1 above. Park further teaches the planarization layer (flattening layer) has a thickness of 0.01-5 micrometers (paragraph [0056]).

With respect to claim 9, Park teaches all the limitations of claim 1 above. Park further teaches the planarization film (flattening layer) may be polyurethane, an acrylate-based polymer, an epoxy-based polymer, a silane, or a vinyl-based polymer (paragraph [0049]).

Claim(s) 1, 5, 6, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (KR 2014-0069443)3.
With respect to claim 1, Choi teaches an electroluminescent fabric comprising a fabric substrate, a first polymer layer (stress buffer layer) formed over the textile substrate, a second polymer layer (flattening layer) formed on the first polymer layer (stress buffer layer), and an organic light emitting device formed on the second polymer layer (flattening layer) (paragraph [0006] (page 2, lines 68-74). The surface of the second polymer layer (flattening layer) on which the organic light emitting device is formed is smooth with a roughness of several nanometers or less (paragraph [0027]).
As discussed in the 112(b) rejection of claim 1 above, the limitation “minimizes an occurrence of physical strain and stress caused by bending the fabric layer is unclear. Choi teaches that the present invention forms an organic light emitting device with high brightness and good bending properties on a fabric using the described flattening technology and encapsulation technology (paragraph [0006] (page 4, lines 126-129)). Since the OLED device of Choi is bendable and uses similar materials as described in the prior art rejection above, it is reasonable to presume that the first polymer layer (stress buffer layer) of Choi performs in the manner claimed.

With respect to claim 5, Choi teaches all the limitations of claim 1 above. Choi further teaches the first polymer layer (stress buffer layer) may comprise polydimethylsiloxane (paragraph [0028]). Choi further teaches that polymers comprising polydimethylsiloxane can be cured by ultraviolet radiation (paragraph [0028]). Since heat is not required for UV curing, the first polymer layer (stress buffer layer) is capable of being cured at room temperature.

With respect to claim 6, Choi teaches all the limitations of claim 1 above. Choi further teaches the surface of the second polymer layer (flattening layer) has a roughness of several nanometers or less (paragraph [0027]).
The second polymer layer (flattening layer) having an interface property suitable for forming a thin film defines the second polymer layer (flattening layer) by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim 6. See MPEP 2173.05(g). Choi teaches the claimed structure as stated in the above rejection, particularly the claimed surface roughness, and therefore would be capable of performing in the manner claimed.

With respect to claim 9, Choi teaches all the limitations of claim 1 above. Choi further teaches the second polymer layer (flattening layer) may comprise polyvinyl alcohol, acrylate, or SU-8 (paragraph [0006] (page 2, line 77)).

With respect to claim 10, Choi teaches all the limitations of claim 1 above. Choi further teaches the first polymer layer (stress buffer layer) may be a polymer layer including polyurethane, polydimethylsiloxane, or polydimethyl methacrylate, and that polymers comprising polyurethane, polydimethylsiloxane, or polymethymethacrylate can be cured by ultraviolet irradiation (paragraph [0028]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 10-1426885)4,5 as applied to claim 1 above, and further in view of Wang (CN 108054291)1.
With respect to claims 2-3 and 7, Park teaches all the limitations of claim 1 above. Park further teaches the fabric substrate is flexible (paragraph [0001]) and that the invention comprises a pressure-sensitive adhesive layer (stress buffer layer has adhesiveness) (paragraph [0009] (page 3, lines 100-103)).
Park is silent as to the pressure-sensitive adhesive layer (stress buffer layer) having elasticity, the pressure-sensitive adhesive layer (stress buffer layer) having a Young’s modulus of 500 MPa or less, and the planarization film (flattening layer) having a Young’s modulus of 0.1 GPa or more.
Wang teaches a flexible display panel comprising  a flexible substrate, a driving circuit film layer, an organic transition layer, and a planarization layer on the organic transition layer (paragraph [0008]). The elastic modulus of the organic transition layer is less than the elastic modulus of the planarization layer, which relieves the residual stress and avoids breakage in the panel caused by the bending stress when the flexible panel is bent (paragraphs [0011], [0030]). Preferably, the elastic modulus of the organic transition layer is less than 30 MPa and the elastic modulus of the planarization layer is greater than 80 MPa (0.08 GPa) (paragraph [0028]).
The planarization layer elastic modulus range substantially overlaps the claimed range in the instant claim 7. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Wang, because overlapping ranges have been held to establish prima facie obviousness.
Since both Park and Wang teach flexible display panels comprising similar layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure-sensitive adhesive layer (stress buffer layer) of Park to have an elastic modulus of less than 30 MPa which is less than the elastic modulus of the planarization film (flattening layer) which has an elastic modulus of greater than 80 MPa, in order to relieve residual stress and avoid breakage of the panel.

Claim(s) 2-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 2014-0069443)6 as applied to claim 1 above, and further in view of Wang (CN 108054291)1. Supporting evidence provided by Ash (Handbook of Textile Processing Chemicals – Dimethysiloxane).
With respect to claims 2-3 and 7, Choi teaches all the limitations of claim 1 above. Choi further teaches the invention has good bending properties (paragraph [0006] (page 4, lines 126-129)). The first polymer layer (stress buffer layer) may be polydimethylsiloxane (paragraph [0028]). Polydimethylsiloxane is known in the art as an adhesive (Ash; “Uses” under Dimethylsiloxane), and therefore has adhesiveness.
Choi is silent as to the first polymer layer (stress buffer layer) having elasticity, the first polymer layer (stress buffer layer) having a Young’s modulus of 500 MPa or less, and the second polymer layer (flattening layer) having a Young’s modulus of 0.1 GPa or more.
Wang teaches a flexible display panel comprising  a flexible substrate, a driving circuit film layer, an organic transition layer, and a planarization layer on the organic transition layer (paragraph [0008]). The elastic modulus of the organic transition layer is less than the elastic modulus of the planarization layer, which relieves the residual stress and avoids breakage in the panel caused by the bending stress when the flexible panel is bent (paragraphs [0011], [0030]). Preferably, the elastic modulus of the organic transition layer is less than 30 MPa and the elastic modulus of the planarization layer is greater than 80 MPa (0.08 GPa) (paragraph [0028]).
The planarization layer elastic modulus range substantially overlaps the claimed range in the instant claim 7. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Wang, because overlapping ranges have been held to establish prima facie obviousness.
Since both Choi and Wang teach flexible display panels comprising similar layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first polymer layer (stress buffer layer) of Park to have an elastic modulus of less than 30 MPa which is less than the elastic modulus of the second polymer layer (flattening layer) which has an elastic modulus of greater than 80 MPa, in order to relieve residual stress and avoid breakage of the panel.

Claim(s) 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 2014-0069443)7 as applied to claim 1 above, and further in view of Park (KR 10-1426885)1,8.
With respect to claim 4, Choi teaches all the limitations of claim 1 above. As discussed in the rejection of claim 1 above, the surface of the second polymer layer (flattening layer) on which the organic light emitting device is formed is smooth with a roughness of several nanometers or less (paragraph [0027]). Additionally, the first polymer layer (stress buffer layer) may be polydimethylsiloxane (paragraph [0028]).
Choi is silent as to the first polymer layer (stress buffer layer) having a thickness of 0.1 microns or more.
Park teaches a flexible fabric substrate with improved smoothness, thermal stability and dimensional stability of the fabric substrate (paragraph [0001]). The invention comprises a fabric substrate, a pressure-sensitive adhesive layer coated in the fabric substrate, a film laminated on the pressure-sensitive adhesive layer, and a planarization layer laminated on the film (paragraph [0009] (page 3, lines 100-103)). The planarization film is to optimize the smoothness of the fabric substrate (paragraph [0049]). The pressure-sensitive adhesive layer (stress buffer layer) may be a silicone-based pressure-sensitive adhesive (paragraph [0009] (page 3, lines 110-113)). The fabric substrate can be applied as a substrate of flexible lighting such as organic electroluminescence, quantum dot electroluminescence, liquid crystal, flexible display such as electrophoteric layer, and LED (paragraph [0009] (page 5, lines 179-182)). It is preferable that the pressure sensitive adhesive layer has a thickness of 1 to 5 microns in consideration of adhesive strength and the entire thickness of the substrate.
Since both Choi and Park teach flexible display devices comprising a fabric base layer, a silane layer, and a planarization layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the first polymer layer (stress buffer layer) to be 1-5 microns in order to provide sufficient adhesiveness with consideration to the thickness of the substrate.

With respect to claim 8,  Choi teaches all the limitations of claim 1 above. As discussed in the rejection of claim 1 above, the surface of the second polymer layer (flattening layer) on which the organic light emitting device is formed is smooth with a roughness of several nanometers or less (paragraph [0027]). Additionally, the first polymer layer (stress buffer layer) may be polydimethylsiloxane (paragraph [0028]).
Choi is silent as to the second polymer layer (flattening layer) having a thickness of 30 microns or less.
Park teaches a flexible fabric substrate with improved smoothness, thermal stability and dimensional stability of the fabric substrate (paragraph [0001]). The invention comprises a fabric substrate, a pressure-sensitive adhesive layer coated in the fabric substrate, a film laminated on the pressure-sensitive adhesive layer, and a planarization layer laminated on the film (paragraph [0009] (page 3, lines 100-103)). The planarization film is to optimize the smoothness of the fabric substrate (paragraph [0049]). The pressure-sensitive adhesive layer may be a silicone-based pressure-sensitive adhesive (paragraph [0009] (page 3, lines 110-113)). The fabric substrate can be applied as a substrate of flexible lighting such as organic electroluminescence, quantum dot electroluminescence, liquid crystal, flexible display such as electrophoteric layer, and LED (paragraph [0009] (page 5, lines 179-182)). The planarization film has a thickness of 0.01 to 5 microns, preferably 0.1 to 5 microns, and more preferably 1 to 5 microns in order to prevent the film not being formed due to the step difference of the substrate (paragraphs [0056]-[0057]).
Since both Choi and Park teach flexible display devices comprising a fabric base layer, a silane layer, and a planarization layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the second polymer layer (flattening layer) to be 1-5 microns in order to be able to form the film.

Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 10-1426885)9,10 as applied to claim 1 above, and further in view of Ono (JP 2014-001341)1.
With respect to claims 5 and 10, Park teaches all the limitations of claim 1 above. Park further teaches the pressure-sensitive adhesive layer (stress buffer layer) may be a silicone-based pressure-sensitive adhesive (paragraph [0009] (page 3, lines 110-113)).
Park is silent as to the silicone-based pressure sensitive adhesive being capable of being cured at room temperature and as to at least one of the pressure-sensitive adhesive layer (stress buffer layer) and the planarization film (flattening layer) being formed of a UV curable material.
Ono teaches an ultraviolet curable silicone resin composition that can be suitably used in an image display device (paragraph [0001]). The ultraviolet curable silicone resin composition provides a cured product in which shrinkage during curing is suppressed, discoloration is less likely to occur even at high temperature, and a variation range of elastic modulus change due to a temperature change is small (paragraph [0006]).
Since both Park and Ono teach display devices using a silicone-based material as an adhesive, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure-sensitive adhesive layer (stress buffer layer) to be the ultraviolet curable silicone resin of Ono, in order to provide a cured product in which shrinkage during curing is suppressed, discoloration is less likely to occur even at high temperature, and change in the elastic modulus due to a temperature change is reduced. Since heat is not required for UV curing, the modified pressure-sensitive adhesive layer (stress buffer layer) is capable of being cured at room temperature.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 10-1426885)11,12 as applied to claim 1 above, and further in view of Kim (US 2016/0174304).
With respect to claim 11, Park teaches all the limitations of claim 1 above.
Park is silent as to at least one of the pressure-sensitive adhesive layer (stress buffer layer) and the planarization film (flattening layer) including multiple openings corresponding to a fabric-like pattern.
Kim teaches electronic devices with a flexible display (paragraph [0002]; claim 1). Kim further teaches that elements may be provided with a bend pattern where the display is to bend and may be used in many of the layers and various other elements in order to reduce the bend stress (paragraph [0094]). A buffer layer is also used in the bend pattern to reduce bend stress (paragraph [0095]). The bend pattern has a depth (opening) (paragraph [0095]).
Since both Park and Kim teach layered flexible displays, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure-sensitive adhesive layer (stress buffer layer) and the planarization film (flattening layer) to include a bend pattern as described in Kim in order to reduce the bend stress of the flexible display.
As discussed in the 112(b) rejection of claim 11 above, the scope of “fabric-like pattern” is unclear. Since the pattern of Kim comprises openings, it is interpreted as meeting the claim limitation.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 2014-0069443)13 as applied to claim 1 above, and further in view of Kim (US 2016/0174304).
With respect to claim 11, Choi teaches all the limitations of claim 1 above.
Choi is silent as to at least one of the first polymer layer (stress buffer layer) and the second polymer layer (flattening layer) including multiple openings corresponding to a fabric-like pattern.
Kim teaches electronic devices with a flexible display (paragraph [0002]; claim 1). Kim further teaches that elements may be provided with a bend pattern where the display is to bend and may be used in many of the layers and various other elements in order to reduce the bend stress (paragraph [0094]). A buffer layer is also used in the bend pattern to reduce bend stress (paragraph [0095]). The bend pattern has a depth (opening) (paragraph [0095]).
Since both Choi and Kim teach layered flexible displays, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first polymer layer (stress buffer layer) and the second polymer layer (flattening layer) to include a bend pattern as described in Kim in order to reduce the bend stress of the flexible display.
As discussed in the 112(b) rejection of claim 11 above, the scope of “fabric-like pattern” is unclear. Since the pattern of Kim comprises openings, it is interpreted as meeting the claim limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Woody (US 2011/0250392) discloses a substrate coated with a composition so as to form a planarizing layer defining a planarized surface of the substrate having an RMS surface roughness equal to or less than about 1 nm (abstract).
Park (US 2015/0314326) discloses a method for manufacturing a fabric substrate
for a flexible display (abstract). According to the invention, the method comprises the steps of preparing step for preparing a fabric substrate, calendering step for thermal stability and dimensional stability of the fabric substrate, a first coating step for coating a first planarization layer for planarizing the calendered fabric substrate, a plasma processing step for processing plasma to the first planarization layer, and a second coating step for coating a second planarization layer on the plasma-processed first planarization layer (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Machine translation used as reference
        2 Cited in IDS
        3 Machine translation used as reference
        4 Machine translation used as reference
        5 Cited in IDS
        6 Machine translation used as reference
        7 Machine translation used as reference
        8 Cited in IDS
        9 Machine translation used as reference
        10 Cited in IDS
        11 Machine translation used as reference
        12 Cited in IDS
        13 Machine translation used as reference